Citation Nr: 0505670	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  96-45 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for macular degeneration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to June 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for macular degeneration.  This case was certified 
to the Board by the Manchester, New Hampshire RO.

This case was last before the Board in July 2003, at which 
time it was remanded for additional development.  The case 
has been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The preponderance of the evidence is against establishing 
that macular degeneration is attributable to the veteran's 
military service.


CONCLUSION OF LAW

Macular was neither incurred in nor aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the veteran was fully apprised of the 
changes brought about by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) in 
a March 2001 letter.  Therein, he was provided notice of what 
evidence and information are necessary to substantiate his 
claim, and notice of his and VA's obligation to obtain 
certain evidence, including VA's duty to obtain all relevant 
evidence in the custody of a Federal department or agency.  
As such, the duties to notify the veteran of necessary 
evidence, as well as the responsibility for obtaining or 
presenting that evidence, have been fulfilled. 

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and VA 
treatment records have been associated with the claims files.  
All available identified private treatment records have been 
associated with the claims file.  There is no indication that 
any pertinent evidence was not received.  The claimant was 
notified of the need for a VA examination, and he was seen 
for those studies in December 2003.  The veteran was asked in 
March 2001 to advise VA if there were any other information 
or evidence he considered relevant to his claims so that VA 
could help him by getting that evidence.  He was also advised 
what evidence VA had requested, and notified in an October 
2003 letter, and in the January 2004 and October 2004 
supplemental statements of the case what evidence had been 
received.  He was notified in a January 2004 supplemental 
statement of the case that he needed to submit all evidence 
in his possession.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Although the VCAA notice was issued out of sequence, the 
notice provided substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence), and Charles v. Prinicipi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the veteran has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate his 
claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004), authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the 
one-year period provided to respond to VA's request for 
information or evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Legal Analysis

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted while performing active duty for training, or for 
aggravation of a preexisting injury suffered or disease 
contracted within the line of duty.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

The service medical records showed no abnormalities of the 
eye noted on the June 1947 enlistment examination.  The 
veteran was treated for infectious hepatitis with jaundice at 
times between April and October 1950.  In April 1950, 
moderate scleral icterus of the eyes was noted.  No other 
findings regarding the eyes are set forth in service medical 
records.

Private medical records dated in December 1989 indicate that 
the appellant underwent an evaluation for left facial 
weakness.  It was noted that he had been involved in an 
industrial accident in December 1986.  He was diagnosed with 
Bell's palsy.  Appellant stated that he was seen in Boston at 
Retina Associates for complaints of vision in the left eye.  
The retina was normal.  He complained of problems opening the 
eye.  

Following service, VA treatment records dated in March 1992 
indicate the veteran was seen for follow-up in the eye 
clinic.  He was diagnosed with age related macular 
degeneration.  

A VA hospitalization report dated in October 1993 indicates 
the veteran underwent left eye pars plana vitrectomy.  In 
December 1993, he underwent a repeat left eye pars plana 
vitrectomy due to retinal detachment.  A history of diabetes 
mellitus was diagnosed in October 1993.

C. Trempe, M.D., indicated in a January 1996 report that the 
appellant presented in September 1995 with complaints of 
difficulty reading with his right eye.  It was indicated that 
appellant had extensive pigmentary changes in the periphery 
of both eyes rather than a typical case of macular hole 
formation.  Dr. Trempe opined that a chronic inflammatory 
disease caused by Rickettsial disease could be contributable 
to appellant's eye problems.  He also stated that appellant 
was most likely exposed to Murine Typhus while serving in 
Japan.  Scrub typhus antibody titer was the most common type 
of Rickettsial disease in Japan. 

The appellant was seen for a VA visual examination in 
February 1996.  His medical history was notable for a 
hepatitis infection, Rickettsia, murine typhus, and for 
diabetes.  The appellant was noted to have served in Japan 
and Korea, and to have been treated for hepatitis in Japan.  
Following examination he was diagnosed as legally blind 
secondary to a macular hole in both eyes, status post full 
retinal detachment in the right eye; macular hole in the left 
eye with statue post vitrectomy and subsequent full retinal 
detachment with follow-up retinal detachment surgery; macular 
hole in the right eye with decreased vision; and cataracts 
both eyes. 

A September 1996 statement from Dr. Trempe noted that the 
appellant had extensive pigmentary change in both eyes.  He 
also had secondary macular change that was most likely 
related to a chronic inflammatory disease process caused by 
Rickettsial disease.  Dr. Trempe indicated that Rickettsial 
disease was quite rare in the United States and it was 
"quite possible" that the appellant "could" have been a 
carrier of the disease since he served in the armed forces in 
Japan and Korea.  Rickettsial diseases are a chronic type of 
infection that often manifests itself many years later and at 
that stage the disease is call Brill-Zinsser disease.  

A statement from Dr. Trempe dated in December 1996 indicates 
the appellant was seen for follow-up regarding his bilateral 
choroiditis secondary to a previous Rickettsial infection.  

In his report dated in July 1997, Dr. Trempe noted that he 
was asked to provide more detail regarding the relationship 
between the appellant's bilateral choiroretinitis and 
possible previous exposure to some type of Rickettsial 
infection.  He recounted that the appellant had a significant 
titer for Rickettsia Typhi and Rickettsial Rickettsii when 
tested.  The appellant had no significant history medical 
history except for hepatitis in Japan.  Hepatitis and some 
forms of Rickettsial disease were associated with hepatitis.  
This was the only prior medical history that could explain 
the antibody titer. 

VA treatment records dated in November 1997 indicate that the 
appellant presented and related a history of macula hole, 
which his treating physician attributed to a parasite the 
appellant picked up in the Orient.  The diagnosis was macula 
hole due to parasitic infestation. 

Following a VA visual examination in January 2000, the 
appellant was diagnosed with history of left eye macular hole 
with history of pars plano vitrectomy and subsequent left eye 
retinal detachment; right eye macular hole; and pseudophakia, 
both eyes.  The examiner stated that he was unable to state 
with certainty as to whether the appellant's disorders were a 
cause of ophthalmic findings.  The full thickness macular 
holes and the type of degenerative changes noted on 
examination occurred on an idiopathic basis, that is, with no 
other cause such as Rickettsial disease.  He was not certain 
of the association between Rickettsial disease and the 
clinical findings.  

In December 2003, Dr. Trempe stated that if the veteran had a 
previously documented normal eye examination prior to his 
first examination, then it was obvious that the appellant's 
present problem was most likely not related to what happened 
in 1951.  Dr. Trempe noted that he was unable to 
scientifically link what happened in the military to the 
appellant's current ocular problems.  He stated that most 
likely the veteran's current problem had nothing to do with 
his prior exposure.

A December 2003 VA eye clinic note included impressions of 
reduced right eye vision secondary to a full thickness 
macular hole; a history of a left eye full thickness macular 
hole; status post left eye surgery; and status post 
pseudophakia bilaterally.  The examiner also noted a history 
of bilateral chorioretinitis that likely was from Rickettsia 
per 1996 notes authored by Dr. Trempe, without sign of 
recurrence. 

Following a VA visual examination in December 2003, the 
appellant was diagnosed with history of left eye macular 
hole, status post pars plana vitrectomy with gas fluid 
exchange, with subsequent retinal detachment; right eye 
macular hole; and bilateral pseudophakia.  After reviewing 
the claims folder, the examiner stated that it was difficult 
to with certainty as to whether the appellant's exposure to 
Rickettsial disease was the cause of the clinical findings.  
Macular holes could result from many diseases.  They could 
occur idiopathically and could occur with some other cause 
such as Rickettsial disease.  He was not certain of the 
association between Rickettsial disease and macular hole 
formation and could not determine if Rickettsial disease was 
the cause of the appellant's macular hole.  

In analyzing the merits of the claim, the Board finds that 
service connection for macular degeneration must be denied.  
The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence.  The Board, of 
course, is not free to reject medical evidence on the basis 
of its own unsubstantiated medical conclusions.  Flash v. 
Brown, 8 Vet. App. 332. 229 (1995).

Here, the opinions provided by Dr. Trempe are speculative in 
nature, and as such, are insufficient upon which to base a 
grant of service connection.  Dr. Trempe indicated that the 
appellant's Rickettsia Typhi and Rickettsia Tickettsii titer 
levels could indicate an old chronic Rickettsial disease 
process.  He further stated that this could have 
significantly contributed to the extensive pigmentary changes 
in the appellant's eyes.  Dr. Trempe stated that Rickettsial 
disease was quite rare in the United States and it was 
"quite possible" that the appellant could have been a 
carrier of the disease since he served in Japan and Korea.  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

The use of the word "possible" makes Dr. Trempe's opinion 
speculative in nature.  The Court has held that the use of 
the word "possible" makes an opinion speculative in nature.  
See Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative).  
Therefore, while Dr. Trempe's opinions are favorable to the 
veteran, they do not constitute competent medical evidence of 
a link between his macular degeneration and service.  

The Board also finds that Dr. Trempe's opinions are 
unpersuasive.  In this regard, Dr. Trempe was requested to 
supplement his statements indicating why he believed that the 
appellant developed Rickettsial disease between 1947 and 
1951, and why such disease was directly responsible for the 
clinical presentation of macular degeneration in the 1990's.  
Dr. Tempe responded that there was published scientific 
evidence that Rickettsial infection "could" cause a 
chorioretinal problem.  He could not supply such evidence 
because it was published prior to 1966, and would involve 
many days of library research.  The weight to be accorded the 
medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.  In the absence of treatises, manuals, or other 
documents that would support Dr. Trempe's conclusion, his 
opinions are of no probative value.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [a medical opinion premised upon an 
unsubstantiated account is of no probative value].  Indeed, 
even Dr. Trempe ultimately concluded in December 2003 that 
the veteran's current problem most likely had nothing to do 
with any prior exposure.

The Board recognizes that a VA examiner diagnosed the 
appellant with macular hole due to parasitic infestation.  
The Court has held that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
individual who transcribed it is a health care professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In this 
instance, the Board believes that it is clear from the text 
of the clinical notes that the examiner was merely offering a 
transcription of lay history provided by the veteran, and not 
an independent conclusion based upon actual study of his 
medical history.  Thus, the Board finds this assessment to be 
of no probative value.

To the extent that the veteran offers his own opinion that 
macular degeneration is due to Rickettsial disease that 
developed in service, his opinion is not probative on the 
issue.  Lay persons, such as the veteran, are not competent 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

On examination of the veteran in January 2000 and December 
2003, both examiners stated that they were not certain of the 
association between Rickettsial disease and appellant's 
clinical findings.  It was noted that macular holes could 
result from many diseases as well as idiopathically.  The 
examination reports indicated that the claims file was 
carefully reviewed and based on this review, the examiners 
were unable to establish a link between the current eye 
disability and Rickettsial disease.  

In light of the above, the preponderance of the competent 
medical evidence is against finding a connection between 
macular degeneration and service.  As such, the benefit 
sought on appeal is denied.

The Board has considered the doctrine of resolving doubt in 
the veteran's favor, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 
3.102, however, the Board does not find the evidence is of 
such approximate balance as to warrant its application.  The 
claim for service connection is denied. 


ORDER

Service connection for macular degeneration is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


